number release date legend org organization name xx date address address 501-dollar_figure date date org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein this is a final adverse determination_letter as to the org exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are also not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and your earnings inure to the benefit of the officers of the organization based upon these reasons your sec_501 tax exempt status is revoked effective january 20xx you have signed form_6018 consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office liberty avenue room pittsburgh pennsylvania taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service date date org address department of the treasury te_ge exempt_organizations examination sec_1000 liberty avenue room pittsburgh pennsylvania taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication -if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended org 20xx ein legend org organization name state judge judge attorney attorney 18f st 47h county county gt xx date address address city city state superintendent superintendent sheriff sheriff president president vp vp bci bci co-1 co-2 co-3 treasurer treasurer co-4 co-5 co-6 co-7 co-8 companies ra-1 thru ra-14 thry ra issue whether or not org continues to qualify for exemption under sec_501 of the internal_revenue_code facts the org filed the 20xx form_990 with the internal_revenue_service on may 20xx the stated purpose of the organization as shown on the 20xx form_990 is to educate the public and police officers including the dissemination of information on the dangers of drug and alcohol abuse president is listed as president of org on the 20xx form_990 and vp is listed as vice president treasurer is listed as treasurer of the organization the org attached a brochure to its 20xx form_990 describing its activities the brochure states that the organization is recognized as a non-profit charitable_organization whose general purpose is to educate the public and law enforcement officers on the dangers of drug and alcohol abuse the brochure states that the org strives to ensure that its law enforcement membership receives the most advanced educational physical and professional training available to them the brochure states that members of the org include local state and federal_law enforcement officers from across the state of state the brochure states that the organization is also a member of the co-1 coalition the brochure states that there are approximately dollar_figure law enforcement officers in the state of state the brochure states that the members of the org are initiating a campaign for drug awareness and to substitute sports and activities as a healthier addiction as opposed to drugs the brochure states that the organization was formed in 20xx and has given monetary donations or volunteered time to many youth programs such as the ymca and ywca the brochure states that the org has sponsored state and international police and fire games and has provided education to state law enforcement officers the salvation army american cancer society red cross and the co-2 the brochure states that the organization has responded by helping with the efforts the brochure states that the organization is awarding financial aid for collegiate students from the state of state who are majoring in criminal justice or related fields and hurricane and hurricane relief detail of requests to obtain information regarding org on july 20xx the organization’s treasurer treasurer was contacted by phone treasurer confirmed that he is treasurer of the org treasurer was advised by the internal_revenue_service that the organization’s 20xx form_990 was selected for examination treasurer stated that the organization stopped operating at the end of 20xx due to the ongoing investigation by the state of state but has not formally terminated through the state treasurer stated that he has a court hearing on july 20xx and requested his attorney be contacted letter with an information_document_request publication form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org and form_2848 with instructions was mailed to treasurer at address in city state which is the organization's address of record 20xx ein on july 20xx pincite p m a voicemail message was received from treasurer he stated that his attorney attorney will work with the internal_revenue_service regarding the examination of the organization’s 20xx form_990 treasurer stated that he will provide form_2848 to attorney to complete and forward to the internal_revenue_service treasurer stated that the sentencing date of july 20xx will be rescheduled and that he will be on vacation from july 20xx through july 20xx on july 20xx pincite p m a voicemail message was received from attorney who stated that he was calling on behalf of the org and treasurer attorney provided his telephone number as on july 20xx pincite a m attorney was contacted by phone attorney stated that he represents treasurer and stated that treasurer and the other officer are scheduled to appear in court on august 20xx for sentencing attorney stated that the purpose of his call was to advise the internal_revenue_service to void all further contact with treasurer until after august 20xx attorney stated that he is an attorney from state and he is representing treasurer and stated that there is an attorney from city state who is representing president attorney stated that he would not be representing treasurer in front of the internal_revenue_service on october 20xx letter with attachment was mailed to bci special_agent with the bureau of criminal identification and investigation bci charitable law section located at address city state a response was requested within 10-days on october 20xx pincite p m a voicemail message was received from bci he stated that he received the request from the internal_revenue_service and was the agent-in-charge of the case he provided his telephone number as on october 20xx pincite am bci was contacted by phone bci inquired whether the request sent by the internal_revenue_service was a subpoena bci was advised that the request was not a subpoena letter with attachment is a party request that is sent to individuals or organizations who the internal_revenue_service believes may have information that may be helpful in an examination of an organization bci stated that the request is currently being reviewed by bcl’s counsel bci stated that he identified dollar_figure that was spent by the organization on non-charitable activities bci stated that ra-1 is a local fundraiser for police departments and appears to be the person that suggested to the org to engage in these activities on november 20xx pincite a m a voicemail message was received from ra-2 senior assistant attorney_general for the state bureau of criminal identification and investigation ra-2 stated that she was requesting an extension to december 20xx to provide the information requested by the internal_revenue_service she provided her telephone number as on november 20xx pincite p m ra-2 was contacted by phone ra-2 stated that she will review the information before disclosing it to the internal_revenue_service on february 20xx pincite a m a voicemail message was left for ra-2 inquiring about the status of information requested to be provided by the state bureau of criminal identification and investigation regarding the org at a m ra-2 called and stated that her office is still working on compiling the information she stated that there is a lot of information that she needs to review and verify that items are properly redacted ra-2 advised the internal_revenue_service that the information would be provided by the end of the month on march 20xx the internal_revenue_service received information from the state bureau of criminal identification and investigation regarding the org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org ein 20xx federal return exhibit illustrates the revenues and expenses of the org as reported on its 20xx form_990 with the internal_revenue_service the org did not file the 20xx form_990 exhibit amount percentage 20xx form_990 revenue indirect public support total revenue expenses professional fundraising fees telephone grants paid from donor advised funds conferences conventions and meetings travel supplies depreciation and depietion utility accounting fees equipment rental and maintenance postage and shipping legal fees printing and publications benefits paid to or from members total expenses net_income loss online newspaper articles related to activities of org date september 20xx headline author ra-2 link ra-3 - two sheriff's deputies involved with a charitable_organization under investigation by the state apologized last week to their supervisor for embarrassing the department a sheriff's office administrator said thursday city sheriff requested the state bureau of identification and investigation to look into how money belonging to the state narcotics association was being spent according to a letter he sent to the state bureau sheriff wanted the non-profit organization investigated for alleged illegal fund-raising after the sheriff's office received complaints regarding possible violations of state law the letter to bc deputy superintendent states form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org 20xx the state secretary of state’s office lists city sergeant treasurer and sergeant president as the tax identification_number year period ended ein ‘ explanations of items organization’s initial directors and treasurer is listed as its statutory agent sheriff said the investigation does not involve the sheriff's office and no charges have been filed sheriff declined to elaborate further saying the matter is a state investigation sheriff's office chief of operations ra-4 said he met with president on september 20xx and spoke with treasurer by telephone a day later he said the men apologized in his opinion because they were aware of the bci investigation president came down to the office and apologized for embarrassing the department and letting me down ra-4 said treasurer called and apologized for embarrassing the department and letting me down also good as their law enforcement lives we wouldn't be having this conversation it has nothing to do with the sheriff's office ra-4 said but declined to offer further explanation if their private lives were as incorporation papers for the narcotics organization indicate the corporation was incorporated in 20xx specifically to educate the public and distribute information on the dangers of drug and alcohol abuse president and treasurer who have been on sick leave from the sheriff's office for about a week according to the sheriff could not be reached for comment a message seeking comment was left on president's sheriff's office issued cell phone a message seeking comment with treasurer was left on his home answering machine the two have frequently found themselves in the public eye treasurer were charged in connection to a brawl outside co-3 a city bar the charges were later dropped due to inconsistencies among the parties but an internal investigation at the sheriff's office resulted in the two receiving written reprimands for violating policy president also has been convicted of lying on an affidavit for a search warrant n 20xx the two traveling to city to collect a prisoner rescued two women from a burning vehicle the women were trapped in the vehicle which caught on fire after a crash they pried open a door to free the women before the truck was full of flames they were recognized by the state senate for their actions in 20xx president and date october 20xx headline author link the city county sheriff has recommended termination for two sergeants accused of using a non-profit narcotics organization for their personal gain ra-6 chief deputy sheriff said sergeant ra-5 and sergeant treasurer were informed of administrative charges to that effect october 20xx the letter notifying them of the decision says they improperly converted donations to their personal_use ra-6 said both men are exercising their contractual right to appeal the recommendation ra-6 said adding that sheriff is likely to be the hearing officer who handles the matter this morning at the sheriff's office ra-6 said the scheduled hearing will be closed to the public if the hearing officer agrees with the recommended firing the men could take the matter to an arbitrator ra-6 said that is the last of the two appeals outlined in the officers’ contract ra-6 said a couple of options for the hearing officer today are affirming termination of their employment or suspending them without pay until the matter is fully resolved ra-6 noted president and treasurer have been on sick leave since september 20xx president is a detective and member of the city county homicide task force and treasurer is chief of the sheriff's civil division which serves documents such as subpoenas and criminal paperwork the two men founded the org in 20xxx to solicit money for charitable organizations especially those that educate the public and distribute information on the dangers of drug and alcohol abuse the organization through form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org a professional fund-raising company collected more than dollar_figure statewide - much of it over the telephone ra- said 20xx ein some of the money was paid to the fund-raising company ra-6 said the amount president and treasurer allegedly converted to personal_use is not yet determined ra-6 said adding that no criminal charges have been filed against either man after complaints were received about the organization sheriff asked the state bureau of criminal identification and investigation to look into the matter bcl’s investigation continues ra-6 added county prosecutor ra-7 has asked for a special prosecutor to be appointed to the case ra-6 said but he doesn’t know if one has been appointed date october 20xx headline author ra-8 link ra-3 - two sergeants in the city county sheriff's department accused of taking charitable donations for their personal_use have resigned sergeant president and sergeant treasurer notified sheriff through their attorneys tuesday that they will resign effective november 20xx sheriff accepted the resignations said ra-6 chief deputy sheriff the resignations eliminated the need for a hearing set for tuesday morning that would have allowed the men to fight the sheriff's recommendation that they be fired they would have had the opportunity to appeal the sheriffs decision to an arbitrator president and treasurer have been on sick leave since september 20xx sheriff recommended that president and treasurer be fired for converting donations collected in the name of the state narcotics officers association for their personal_use the men started the organization in 20xx and paid a fund-raising organization to solicit contributions by telephone and other means for the purpose of giving money to charitable organizations especially those that educate on the dangers of drug and alcohol abuse the sheriff referred the matter to the state bureau of criminal identification and investigation to determine whether any crimes were committed ra-6 said that he’s not aware of any charges being filed against the men the organization collected more than dollar_figure across the state since it began ra-6 said adding that he doesn’t know how much the men are accused of taking for themselves city county prosecutor ra-7 said he is aware that a criminal investigation has been started and it’s possible that prosecution will occur in another county if a case is brought to him to be prosecuted in city county ra-7 said he will ask that a special prosecutor be appointed because of the working relationship the prosecutor’s office has with the men president is a detective and member of the homicide task force he was the lead investigator on the 20xx ra-9 double murder case in city treasurer is chief of the sheriff's civil division which serves documents such as subpoenas and criminal paperwork date may 20xx headline author ra-8 link ra-3 - ra-10 county prosecutor will be sworn in today as special prosecutor handling the investigation into allegations that two top employees of the city county sheriff's department stole money from a charity they ran and conducted illegal fundraising form 886-a catalog number 20810w page _5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org 20xx ein after allegations involving former detective sergeant president and sergeant treasurer surfaced last but in july bc special_agent bci contacted city county prosecutor ra-7 to ask for further june the state bureau of criminal identification and investigation began an investigation at the request of sheriff assistance and ra-7 suggested ra-10 in part because some of the allegations involve county according to a document ra-7 filed with the common pleas court ra-10 has been working on the case since then and he requested april that he be appointed special prosecutor in order to complete his work ra-7 said in the filing ra-10 will work at no cost to the county except for expenses such as travel lodging meals expert witnesses or other fees incurred during the investigation after ra-10 takes the oath of office before judge in common pleas court he will have the authority to conduct all aspects of any criminal prosecution against president and treasurer ra-7 said ra-10 has been county prosecutor for years president and treasurer resigned their positions with the sheriff's department in october after sheriff recommended that they be fired their resignations were effective november president was the lead detective on several high profile investigations in recent years such as the investigation into the murders of two women in city by ra-9 treasurer was chief of the sheriff's civil division which serves documents such as subpoenas and criminal paperwork sheriff's officials have said sheriff received complaints about the activities of president and treasurer in regard to the state narcotics officers association which the men founded in 20xx to solicit money for charitable organizations especially those that educate the public and distribute information on the dangers of drug and alcohol abuse the men were president and vice president of the organization respectively sheriff recommended that president and treasurer be fired for converting donations collected in the name of the organization to their personal_use the last time city county had a special prosecutor was when ra-11 county prosecutor looked into in overpriced janitorial goods between whether any city officials played any role in the theft of dollar_figure and 20xx in 20xx ra-11 said he did not find sufficient credible_evidence of any such activities and didn’t charge anyone prosecutions against ra-12 the county’s former purchasing director and various contractors who sold the goods through ra-12 were handied by the city prosecutor’s office resulting in prison sentences for several figures including ra-12 date may 20xx headline author ra-13 link ra-3 - two once prominent investigators for the city sheriff's office were found guilty friday of starting a fundraising organization to teach the dangers of drug and alcohol abuse and then pocketing most of the donations sergeants treasurer of city and president of city used more than dollar_figure for an august 20xx hotel stay at co-4 in city they spent more than dollar_figure on weapons they said were for departmental use then kept of the weapons sold one to another deputy and gave another away as a gift in all an investigative report compiled by the state bureau of criminal identification and investigation or bci that was released friday outlined more than specific overt acts between august 20xx and april 20xx outlining more than dollar_figure in which the then-deputies used funds raised by their organization for form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number year period ended name of taxpayer org their benefit and that of their family and friends in all though the two are charged with theft of between dollar_figure and dollar_figure which carries potential sentences of to months in prison and a dollar_figure fine however they could be eligible for probation when they would be ordered to make full restitution 20xx ein among the overt acts outlined in the report are e e e e e e e e e e e both deputies used checks drawn on an account for org to pay for dollar_figure in cell phones and cell phone services for themselves family and friends about a year ago treasurer used dollar_figure as a buy-in for a poker tournament and other money for dance or karate lessons and christmas gifts for his kids president bought countless tools and supplies at co-5 and used a credit card from the organization to have rotors installed on his father’s vehicle president used dollar_figure to send his daughter to summer camp at co-6 in state president paid dollar_figure to transport his step-daughter’s horse to the state state fair and another dollar_figuredollar_figure in eight purco-8s for items needed for the trip treasurer bought dollar_figure in sheriff's department uniforms and was then reimbursed by the county for the clothing treasurer bought a dollar_figure tv-treadmill with donations and then gave the equipment to a local gym when he found out that the organization was under investigation treasurer wrote nine checks totaling dollar_figure for entrance and sponsorship fees for sporting activities for his children treasurer wrote checks totaling dollar_figure to pay for home internet and his monthly cable television bill treasurer charge dollar_figure at sam’s club for personal items president charged dollar_figure for mostly alcoholic drinks at co-7 restaurant president spent dollar_figure for clothing for himself from on friday the two former deputies stood with their attorneys before city common pleas judge and pleaded no contest to bills of information charging them each with fourth-degree felony charges of grand theft they were found guilty and ordered to undergo a pre-sentence investigation by adult probation officers who will set a precise amount of restitution to be made to a charitable_trust organization of the state attorney general’s office defense attorney was successful in convincing judge to forgo the use of any handcuffs when both men were taken to city county jail for formal booking special prosecutor ra-10 from county pointed out the two former detectives who resigned november 20xx still have about dollar_figure in their possession - an amount judge ordered forfeited and forwarded to the attorney_general as well both attorney and ra-10 lashed out at charitable telephone solicitation firms in general and in particular a similar telemarketing company called ra-14 that attorney said recruited the two deputies and convinced them to start and incorporate the state narcotics officers association these companies can rake in up to 90-percent of the donations it doesn’t go to benefit any kids attorney said ra-10 pointed out the companies are completely legal but are allowed to charge as ra-14 did 85-percent of the donations brought in under an agreement the org got percent and percent went to ra-1 ra-1 is a professional fundraiser who was one of the men that suggested treasurer and president start the state narcotics officers association according to the bci report a detailed report compiled by special_agent bci of the state bureau of criminal identification and investigation says ra-14 which operates out of state and form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org state was paid dollar_figure between july 20xx and april 20xx it is difficult to calculate the total amount raised by ra-14 due to the changing agreement the report states 20xx tax identification_number year period ended ein the state narcotics officers association used a co-8 bank account to receive and distribute the funds raised by the charity from july 20xx to april 20xx a total of dollar_figure was deposited in the account and dollar_figure in checks were written on the account bcl’s report states another dollar_figure was charged to credit cards and was paid from the same state narcotics officers association account sheriff terminated both men following an internal review that turned up allegations of conflict of interest dishonesty untruthfulness and failure to observe laws last october sheriff asked bci to investigate the deputies’ involvement with the org in 20xx president and treasurer were charged in connection with a brawl outside co-3 a city bar the charges were later dropped due to inconsistencies among the parties but an internal investigation at the sheriff's office resulted in the two receiving written reprimands for violating policy president also has been convicted of lying on an affidavit for a search warrant when he worked for the bookfield police department in 20xx the two traveling to city to collect a prisoner rescued two women from a burning vehicle the women were trapped in the vehicle which caught fire after a crash they pried open a door to free the women before the truck was full of flames they were recognized by the state senate for their actions both men also received commendations as crime scene investigators with the city county homicide task force formed by city prosecutor ra-7 ra-7 had asked that ra-10 be called in as a special prosecutor after the conflict of interest arose date october 20xx headline author ra-8 link ra-3 - treasurer a former sergeant in the city county sheriff's department said a gambling problem led him to steal dollar_figure from a charitable_organization he and a fellow sheriff's sergeant formed in 20xx treasurer was ordered wednesday to repay the money and spend 90-days in the county jail as part of his five-year probation for the thefts 20xx murder case was ordered to pay back the dollar_figure he stole and spend days in the county jail during his five-year probation his co-defendant president who was lead detective in a high-profile both men are never allowed to work in law enforcement or security again ordered to have no further contact with each other and complete hours each of community service both men said they never intended to do anything illegal when they formed the state narcotics officers association l took advice from someone shouldn't have president said adding that he believes he did a lot of good for city county during his years in law enforcement his attorney attorney said president didn’t have the purse strings over these accounts and intended to pay back the stolen money but knew it was too late once an investigation began an investigation by the state bureau of criminal identification and investigation showed that the men used the organization’s money to take trips to city as early as 20xx and pay for cell phones dance lessons and summer camps for other family members as well as handguns and other items for their personal_use treasurer was chief of the sheriff's civil division which serves documents such as subpoenas and criminal paperwork both men resigned in november after sheriff threatened to fire them neither one of you is a bad person quite to the contrary you are both very good people who used very form 886-a department of the treasury-internal revenue service catalog number 20810w _-publish no irs gov page_8 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org poor judgment and most definitely lost your ethical compass to divert these well-intended funds for your personal_use judge of city county common pleas court told treasurer and president 20xx tax identification_number year period ended ein both sergeants worked in judge’s courtroom - treasurer as a deputy who escorted prisoners to the courthouse from the city county jail and president as lead detective in the aggravated murder trial of ra-9 in 20xx both defendants have already paid a tremendous price for their ill-gotten gains you have been summarily dismissed from your chosen career of law enforcement and have relinquished your peace officer certificates judge said you have both been humiliated and suffered from the embarrassment of pleading guilty to a bill of information charging you with grand theft in the very court that processed your charges against others that violated the law judge said he was sentencing both men to jail for their fourth-degree felony convictions because their conduct was egregious they diverted charitable_contributions for their own use and they used their position as police officers to gain the trust of those that donated their hard-earned money the men started the organization in 20xx at the urging of ra-14 a city state based fundraising company and ra-1 of the state narcotics officers association ra-14 would take -_ percent to percent of the profits and the narcotics association would use the rest to educate police officers and the public on drug abuse treasurer and president told investigators from bci last september among the questionable ways treasurer and president spent the proceeds from the organization was a trip to city to meet with ra-14 in which dollar_figuredollar_figure of narcotics association’s money was used bci said there also were monthly charges to an american express card trips to city in 20xx and 20xx and charges for cell phones used by treasurer’s wife and stepson and by president his daughter and his father judge allowed president to report to the city county jail on october to be transported to the county jail and treasurer to report on november ra-10 county prosecutor who served as special prosecutor in the case said ra-14 raised about dollar_figure since 20xx most of it in state very little of the money went to its intended purpose ra-10 said treasurer and president forfeited about dollar_figuredollar_figure of the organization’s proceeds to the trust organization division of the state attorney general’s office earlier that is also where the restitution money will go as treasurer and president pay it back in monthly installments judge said if treasurer and president fail to abide by the conditions of their probation each could go to prison for months date october 20xx headline author unknown link a former city policeman and city county sheriffs deputy started a 30-day jail sentence friday ona charge of grand theft ra-5 of city pleaded no contest to the charge for allegedly starting a fundraising organization to teach the dangers of drugs and alcoho and then pocketing most of the money president was a sergeant with the city county sheriff's department prior to his resignation in november president was granted work release to maintain his construction job he must pay dollar_figure restitution and is not allowed to work in law enforcement or security sheriff asked the state bureau of criminal identification and investigation to investigate president and another deputy treasurer after he determined they had converted funds to personal_use treasurer of city state pleaded guilty to the same offense and will serve his 30-day jail term in november president was found guilty august 19xx by judge for including a false statement in an affidavit used to form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org search a address home for drugs he was a city detective at the time the warrant was obtained but had left for the sheriffs department by the time of the trial judge sentenced president to a dollar_figure fine and sheriff suspended him for days as a result of the conviction 20xx tax identification_number year period ended ein law internal_revenue_code sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code provides except as provided in sec_6033 of the code every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe federal tax regulations sec_1_501_c_3_-1 of the federal tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_a_-1 of the regulations states that an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service however the commissioner may revoke a favorable determination_letter for good cause sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for it engages primarily in activities that accomplish exempt purposes specified in exempt purposes only if sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 20xx tax identification_number year period ended ein explanations of items of the code as including the relief of the poor and distressed or underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business sec_1_6001-1 in conjunction with sec_1 -1 c provides that every organization exempt from tax under internal_revenue_code sec_501 and subject_to the tax imposed by internal_revenue_code sec_511 on its unrelated_business_income must keep such permanent books of accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 of the internal_revenue_code sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 of the regulations states that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter1 of the code and sec_6033 court case in the case of 70_fedclaims_782 the united_states court of federal claims held that the organization does not qualify for federal tax exemption under sec_501 of the internal_revenue_code the court stated that new dynamics foundation and related donor foundations were not operated exclusively for exempt purposes and therefore the organization was not entitled to federal_income_tax exemption the court stated that new dynamics foundation’s promotional materials revealed that the organization was designed to warehouse wealth that is to allow form 886-a department of the treasury-internal revenue service catalog number 20810w -_publish no irs gov page_11 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org donors to contribute property and cash to their foundations control the investment of those resources and then have the income and appreciation on the principal accrue or be realized tax-free 20xx tax identification_number year period ended ein the final ruling stated that new dynamics foundation did not qualify as an exempt_organization because it failed to establish i that it was operated exclusively for purposes described in sec_501 of the code ii that its net_earnings would not inure to the benefit of private individuals and iii that more than an insubstantial part of its activities would further private purposes rather than purposes described in sec_501 of the code on date new dynamics foundation filed suit in the united_states court of federal claims seeking a declaratory_judgment that it is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code the court stated that article il of new dynamics foundation’s articles of incorporation set forth the purposes of the organization among which was to promote and or contribute to charitable causes which serve the public good as defined in sec_170 of the code adding that such objectives may be met independently and by working with other tax exempt_organizations since many c organizations have similar objectives as ours under sec_501 of the code the court stated that the articles in terms later echoed by new dynamics foundation’s bylaws further provided that no part of the net_income or assets of the organization shall ever inure to the benefit of any director officer or member thereof or to the benefit of any private person they concluded by indicating that the property of this corporation is irrevocably dedicated to charitable purposes indicating that upon dissolution the corporation’s remaining assets would be distributed to a tax-exempt_organization the court stated that according to an date letter submitted to the internal_revenue_service the board_of directors of new dynamics foundation initially identified as areas of activity and focus during its first year of operation as i promoting the education of students in computers and in entrepreneurship ii providing support to prison ministries and to groups that provide drug and alcohol abuse education and iii providing support to animal rights organizations and groups and organizations that work for the conservation and preservation of forest lands and wildlife management the court stated that other documents indicate that new dynamics foundation planned to work with financial and tax professionals to establish accounts for individuals who over time could direct the use of those funds for alleged charitable purposes the court noted that in various promotional materials new dynamics foundation stated that money investments and other_property within a public charity grow tax-free not tax deferred and that since growth within a public charity is tax-free not tax deferred effort should be made to earn a fair return within prudent risk parameters on date the internal_revenue_service issued a proposed final adverse determination_letter denying new dynamics foundation application_for tax-exempt status the ruling began with a summary of what the internal_revenue_service believed were the facts surrounding new dynamics foundation formation and operation the ruling made the various findings as follows while your articles of incorporation provide that you are organized for charitable purposes your activities have demonstrated that you are not operated exclusively for charitable purposes you aggressively market and have permitted others to aggressively market your services as part of a classic tax scheme you have provided information to your contributors which clearly misstates settled principles of law advised your contributors that money placed in one of your sub-accounts can and should be used for the contributors personal benefit you have gone beyond mere advice you have set up the sub-accounts in a way that provides the donor with control_over the funds while you stated to the internal_revenue_service that all funds belong to you and that you have control_over their use for charitable purposes in operation this is not the case your contributors control their individual accounts in many cases such as in particular you have form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number year period ended name of taxpayer org expenditures_for personal medical costs for entertainment_expenses for personal educational expenses our contributors directors have not resulted in a bona_fide charitable_contribution 20xx ein the information submitted in the file indicates that you are operating for the private benefit of your donors your directors and the agents of the for-profit organizations aggressively marketing your services evidence that you are operating for your donors private interests is based upon the aggressive marketing of your subaccounts the for-profit organizations induce owners to establish sub-accounts by presenting benefits of an income_tax deduction a lower estate for determination of estate_tax the right to retain control_over their contribution by being able to recommend how funds are to be invested and the right to appoint who will be able to make advisory decisions in the event of a donor's death the court stated that under sec_501 of the code an organization is entitled to federal tax it is organized and operated exclusively for religious charitable or educational exemption if purposes no part of the net_earnings of which inures to the benefit of any private shareholders or individuals the court stated that failure to satisfy any of these requirements results in an organization being disqualified from tax exemption the burden is on the applicant to establish that it meets these statutory requirements an organization will be regarded as operated exclusively for one or more exempt it engages primarily in activities which accomplish one or more of such exempt purposes purposes only if specified in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of exempt purposes when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not -operate exclusively for exempt purposes the court held that new dynamics foundation failed to operate exclusively for exempt purposes and denied that it was operating in accordance with the stated exempt purposes under sec_501 of the code revenue_ruling revrul_59_95 1959_1_cb_627 held that an organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and regulations which implement it may result in the termination of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer’s position org's position with respect to the issues facts applicable law and government's position as discussed in this report is unknown the organization will be allowed 30-days to review this report and respond with a rebuttal if considered necessary government's position in order to qualify for exemption under internal_revenue_code sec_501 an organization must be both organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporation inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer org community deterioration the term charitable also includes the advancement of education sec_501 -1 d i of the regulations provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community an organization is not exempt under sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose 20xx ein org is operating in a manner similar to the case considered in new dynamics foundation v the it engages primarily in activities which accomplish one or more of such exempt united_states 70_fedclaims_782 in which the united_states court of federal claims held that the organization does not qualify for federal tax exemption under sec_501 of the internal_revenue_code the court stated that an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of exempt purposes the court stated that the burden is on the organization to establish that it meets the statutory requirements under sec_501 of the code the court stated that when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes the primary purpose of org as stated in its 20xx form_990 is educating the public and police officers including the dissemination of information on the dangers of drug and alcohol abuse sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax to corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual the officers of org failed to safeguard the public charity's assets and allowed the organization’s income to inure to the benefit of its president and treasurer the use of a public charity’s assets in this manner is a direct violation of the requirements under sec_501 of the internal_revenue_code this is clearly evident in the investigative report compiled by the state bureau of criminal identification and investigation that was identified in the may 20xx article written by ra-13 entitled identified at http awww following diversion of assets of org between august 20xx and april 20xx the investigative report listed the e e e e e e e e both deputies used checks drawn on an account for org to pay for dollar_figure in cell phones and cell phone services for themselves family and friends about a year ago treasurer used dollar_figure as a buy-in for a poker tournament and other money for dance or karate lessons and christmas gifts for his kids president bought countless tools and supplies at co-5 and used a credit card from the organization to have rotors installed on his father’s vehicle president used dollar_figure to send his daughter to summer camp at co-6 in state president paid dollar_figure to transport his step-daughter’s horse to the state state fair and another dollar_figuredollar_figure in eight purco-8s for items needed for the trip treasurer bought dollar_figure in sheriff's department uniforms and was then reimbursed by the county for the clothing treasurer bought a dollar_figure tv-treadmill with donations and then gave the equipment to a local gym when he found out that the organization was under investigation treasurer wrote nine checks totaling dollar_figure for entrance and sponsorship fees for sporting activities for his children form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org 20xx tax identification_number year period ended ein e e treasurer wrote checks totaling dollar_figure to pay for home internet and his monthly cable television bill treasurer charged dollar_figure at sam’s club for personal items president charged dollar_figure for mostly alcoholic drinks at co-7 restaurant president spent dollar_figure for clothing for himself from dillard’s department store conclusion the org is not operating to further tax-exempt purposes under sec_501 of the internal_revenue_code the organization operated for the primary benefit of its president and treasurer the exempt status of org under sec_501 of the internal_revenue_code is to be revoked effective january 20xx which is the first day of the tax_year under examination forms returns should be filed for the tax years 20xx and future years until the organization files articles of dissolution with the state of state form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
